Title: [Diary entry: 14 May 1788]
From: Washington, George
To: 

Wednesday 14th. Thermometer at 56 in the Morning—67 at Noon and 66 at Night. Little or no Wind with a hazy appearance in the Morning. Southerly Wind afterwards and great appearances of Rain. Visited all the Plantations. At the Ferry, the Plows of the Plantation were still in No. 7.

Those of French’s and Muddy hole returned to the former. The two Ferry men were planting Pumpkins after finishg. Plantg. Corn—the Cart drawing Rails to the fence between fields No. 3 & 4. The other hands were at the New grd. as yesterday. At Frenchs. Four plows were listing—One harrow levelling the plowing intended for the Minorca Barley before sowing and harrowing it in afterwards—3½ Bushls. This appears to be a large rough grain—called by some of the People about me Bear and esteemed a Winter grain. My Farmer sowed red Clover & Orchard grass Seeds on the Oats in the lower Meadow at this place but these were not harrowed—intended to be rolled. Planting Corn here. At Dogue run. Five plows began to break up field No. 7 for B. Wheat as a preparative for Wheat. The other hands were at the New ground. Only 5 rows had yet been sown at this place with Carrots & 2 and a piece had been planted with the  Cabbage wch. appeared to be growing very well. The Self sown Buck Wheat here (wch. stands pretty thick on the grd.) is blossoming, tho’ much of it is not more than 4 Inchs. high, and scarcely any more than 8 Inches. The New River grass (which appears to be a course kind of grass) is beginning to seed—as well that which was sown broad as that that is in drills. At Muddy hole. One harrow preparing for & putting in Buck Wht. The others (such as are well) are at Work in the New grd. as yesterday. The B. Wheat at this place & in the Neck that was up looked red and sickly as tho’ it had been hurt with frost. In the Neck. Precisely the same work was going on to day as yesterday. In the ground which had been ridged here for Pease &ca. 5 Men (besides the Overseer, who only worked occasionally) 11 Women, and one boy made 72 rows of Hills, which rows would average about 300 hills each—in the whole betwn. 21 and 22 thousand hills in the day.